Name: 82/913/EEC: Commission Decision of 16 December 1982 on the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community
 Type: Decision
 Subject Matter: health;  Africa;  agri-foodstuffs;  trade;  animal product
 Date Published: 1982-12-31

 Avis juridique important|31982D091382/913/EEC: Commission Decision of 16 December 1982 on the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community Official Journal L 381 , 31/12/1982 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 15 P. 0220 Spanish special edition: Chapter 03 Volume 26 P. 0232 Swedish special edition: Chapter 3 Volume 15 P. 0220 Portuguese special edition Chapter 03 Volume 26 P. 0232 *****COMMISSION DECISION of 16 December 1982 on the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community (82/913/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas the competent authorities have forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot visits have shown that the hygiene standards of many of these establishments are sufficient and they may therefore be entered on a first list, established according to Article 4 (1) of the said Directive, of establishments from which importation of fresh meat may be authorized; Whereas the case of the other establishments proposed by the competent authorities has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and improvements made; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements, including the special provisions for Denmark, Ireland and the United Kingdom; Whereas the conditions of importation of fresh meat from establishments appearing on the list annexed to the present Decision remain subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, the importation from third countries and the re-exportation to other Member States of certain categories of meat, such as meat weighing less than 3 kilograms, or meat containing residues of certain substances which are not yet covered by harmonized Community rules, remain subject to the health legislation of the importing Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in South Africa and Namibia listed in the Annex are hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from the establishments referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere and, in particular, those concerning health protection requirements. Article 2 1. Member States shall prohibit imports of fresh meat coming from establishments other than those listed in the Annex. 2. However, the prohibition provided for in paragraph 1 shall not apply until 1 August 1983 to establishments which are not listed in the Annex but which have been officially approved and proposed by the competent authorities as of 16 August 1982 pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 August 1983. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall apply from 1 January 1983. Article 4 This Decision shall be reviewed and if necessary amended before 1 May 1983. Article 5 This Decision is addressed to the Member States. Done at Brussels, 16 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. ANNEX LIST OF ESTABLISHMENTS I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // Establishment No // Establishment // Address // // // // 23 // Karoo Meat Packers // Okahandja, Namibia // 25 // Damara Meat Packers // Otavi, Namibia // 30 // Johannesburg Abattoir // City Deep, Transvaal, RSA (1) // 47 // Bull Brand Foods // Krugersdorp, Transvaal, RSA // 1,3 // B. Cutting premises // // 1.2.3 // // // // 61 // Meat Control Board // Cape Town, Cape Province, RSA // 62 // National Meat Suppliers // Cape Town, Cape Province, RSA // 69 // Karoo Meat Packers // Cape Town, Cape Province, RSA // 83 // Blue Continent Cold Storage // Cape Town, Cape Province, RSA // 87 // Rand Cold Storage // City Deep, Transvaal, RSA // 93 // Wholesome Meats // Durban, Natal, RSA // 1,3 // II. COLD STORES // // 1.2.3 // // // // 4 // Table Bay Cold Storage // Cape Town, Cape Province, RSA // 84 // Maydon Wharf Cold Storage // Durban, Natal, RSA // 90 // Epping Cold Storage // Cape Town, Cape Province, RSA // 94 // Walvis Bay Cold Storage // Walvis Bay // // // (1) RSA = Republic of South Africa